UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-1241



DANIELLE NELSON,

                                              Plaintiff - Appellant,

          versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Theresa C. Buchanan,
Magistrate Judge. (CA-03-842)


Submitted:   July 30, 2004                 Decided:   August 18, 2004


Before WIDENER, TRAXLER, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bruce K. Billman, Fredericksburg, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Dennis E. Szybala, Assistant
United States Attorney, Lisa De Soto, General Counsel, Thomas
Crawley, Deputy General Counsel, Karen J. Aviles, OFFICE OF GENERAL
COUNSEL, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Danielle      Nelson   appeals   the    district   court’s   order

dismissing this action for lack of subject matter jurisdiction. We

have   reviewed   the     record   and     find   no     reversible    error.

Accordingly, we dismiss the appeal for the reasons stated by the

district court.   See Nelson v. Barnhart, No. CA-03-842 (E.D. Va.

filed Dec. 19, 2003, entered Dec. 22, 2003).           We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                 DISMISSED




                                   - 2 -